Citation Nr: 1614271	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971 and from January 1991 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a July 2015 decision, the Board found that the Veteran had presented new and material evidence regarding his claim of service connection for a psychiatric disorder since an October 2008 Board decision, which denied service connection for PTSD.  The Board remanded the claim for further development. 

Although the Commonwealth of Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) has represented the Veteran throughout this appeal, the Board received a statement from the Veteran in March 2016, expressing his intent to revoke PRPAVA as his representative.  The Veteran may revoke representation at any time; therefore, the Veteran is now unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, is due to his in-service military stressors.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that he currently has a psychiatric disorder, to include PTSD, resulting from stressful events he experienced during his military service in Vietnam and in Southwest Asia.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A § 1111; 38 C.F.R. § 3.304(b).  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both preexisting and not aggravated by service.  Id.  If VA fails to rebut the presumption of soundness, the Veteran's claim is treated as one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Schinseki, 25 Vet. App. 231, 234-35 (2012).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board notes that the Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and Southwest Asia Service Medal, which are indications of engagement in combat.

The Board also notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.

At entry into both of his periods of active duty, the Veteran's examinations did not note any psychiatric disabilities.  There is no evidence of any psychiatric disorder prior to the Veteran's service in Vietnam.  Although an August 1972 VA psychiatric examination showed the Veteran had anxiety reaction, medical examinations in 1986 and 1990 were silent for any psychiatric complaints.  See Service Treatment Records (VBMS 10/7/2003, pgs. 11, 53).  Further, the Veteran did not receive begin receiving consistent care for his psychiatric disabilities until after his second period of service.  As such, it is not clear that the Veteran had any chronic psychiatric disability prior to either period of active service.  The Board notes that the October 2015 VA examiner found a link between the Veteran's neuropsychiatric condition and his military combat service, although he used the incorrect legal standard in analyzing the presumption of soundness.  Based on a review of the medical evidence of record, the Board finds that the VA has not rebutted the presumption of soundness.  Therefore, the Veteran is presumed sound at entry into both of his periods of active service.

With respect to current diagnosis, there is conflicting medical evidence concerning whether the Veteran's psychological symptoms meet DSM criteria for a diagnosis of PTSD.  Importantly, the Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319  (2007).  While the January 2011 VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV, the Veteran has consistently received treatment for PTSD from other doctors.  See, e.g., September 2015 Letter from Dr. Q (VBMS 9/30/2015); May 1997 VA Medical Record (VBMS 9/30/2015); Treatment records at Commonwealth of Puerto Rico Mental Health and Anti-Addiction Services Treatment Records from 1993 to 2005 (VBMS 3/4/2016).  Likewise, recent VA treatment records show a history of chronic PTSD.  See, e.g., September 2015 San Juan VA Treatment Record (VBMS 9/30/2015, pg. 356).  In addition to PTSD, the Veteran's medical records also show diagnoses of anxiety disorder, major depression, memory disorder, adjustment disorder, personality disorder, and emotional disorder.  

The Veteran submitted a stressor statement asserting that his PTSD is due to events occurring both in Vietnam and during the Persian Gulf War.  See VA Form 21-0781.  He states that while in Vietnam, he learned of the death of his cousin in the war.  He also asserts that he accompanied a fellow soldier on grave registration duty and encountered corpses, of which he has flashbacks.  See id.; January 2011 VA Examination.  During the Persian Gulf War, he states he saw a whole town devastated by a rocket in February or March of 1991, and remembers the "spirit of death and smell of dead people."  The Board finds these statements relate to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  A DPRIS response also confirms that the Veteran's finance support unit's main base camp was in Dhahran, Saudi Arabia, which suffered from several missile attacks, including a Scud missile in February 1991 that killed 25 U.S. personnel and over 95 others.  See DPRIS Response (VBMS 7/25/2007).

Further, the Veteran has submitted two opinions from doctors relating his current psychiatric disability to his military service.  Dr. Q stated that the Veteran is diagnosed with generalized anxiety disorder, major depression, PTSD, and memory disorder that are "more probable than not secondary to his military service performance."  See September 2015 Private Medical Opinion (VBMS 9/30/2015).  A May 1997 VA medical record also stated that the Veteran was suffering from "clear manifestations of PTSD related to his Vietnam and Persian Gulf War experiences."  See May 1997 VA Medical Record (VBMS 9/30/2015).

Resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to be at least in equipoise that he has a current diagnosis of PTSD related to his experiences during his military service.  Accordingly, the Veteran is entitled to the benefit of the doubt, and service connection for a psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


